REASONS FOR ALLOWANCE
Claims 1, 4-7, and 10-25 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant has properly incorporated the allowable subject matter of original claims 2, 3, and 8 into independent claim 1, and properly placed the allowable subject matter of claims 6, 7, 10, 11, 13, 16, and 20 into independent form.  Ragazzi, as applied in the previous Office Action, constitutes the closest prior art.  However, neither Ragazzi nor the prior art as a whole teaches the claimed combinations as now recited, including the previously indicated allowable subject matter.  Independent method claim 21 incorporates the structure of allowable claim 1, and further recites control steps directed to controls of the supplemental refrigerant-air heat exchanger that are also not taught by Ragazzi or the prior art as a whole.
For the record, it is noted that the limitation “expansion element” is considered a commonly used term of art within the refrigeration arts, and thus does not invoke interpretation under 35 U.S.C. 112(f).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC E NORMAN/Primary Examiner, Art Unit 3763